Citation Nr: 0825765	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-14 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1994 to May 
1996 with 2 years, 4 months, and 5 days of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
October 2004.  A statement of the case was issued in April 
2005, and a substantive appeal was received in May 2005.  The 
veteran appeared at a June 2008 Board hearing at the RO.  A 
transcript is of record.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A January 2007 letter from the VA Vocational Rehabilitation 
and Employment Division revealed that the veteran had 
originally applied for services in August 1999 and reapplied 
in January 2004.  At the Board hearing at the RO in June 2008 
and in a letter received in July 2008, the veteran stated 
that she was in Vocational Rehabilitation, but was terminated 
from the program.  Although there is one document in the 
claims file which pertains to that determination, it does not 
appear that the veteran's VA Vocational Rehabilitation file 
is associated with the veteran's claims file.  The RO should 
obtain any such records in order to fulfill the VA's duty to 
assist the veteran.  This is particularly so in view of the 
fact that these are records in the custody of the federal 
government and thus are constructively part of the record on 
appeal.  38 U.S.C.A. § 5103A(b).      

Likewise, the record suggests that there may be outstanding 
private treatment records.  The veteran had also testified 
that she had seen a private therapist named Dr. Cochran.  
Although the veteran stated that there were notes from Dr. 
Cochran in the claims file and that the VA should have a 
complete record, the veteran's claims file was devoid of 
these records.  Further, in letters written in January 2007 
and February 2007 by Gary P. Fox, MA, LPC, CETR, Dr. Fox 
stated that he had seen the veteran since December 2006.  In 
a letter received in July 2007, the veteran stated that Dr. 
Fox had referred her to a Dr. Dhanini, which the veteran had 
also spelled as Dr. Dhanaini.  It does not appear that there 
are private treatment records associated with the claims file 
showing treatment by Dr. Fox in December 2006 and by Dr. 
Dhanini at any time  Thus, attempts to obtain these private 
medical records from Dr. Cochran, Dr. Fox, and Dr. Dhanini 
should be made before the Board can proceed with appellate 
review.     

It is also not entirely clear whether the veteran is still 
employed.  At the Board hearing, the veteran seemed to 
indicate that she was on the verge of being terminated due to 
numerous absences caused by her service-connected mental 
health disability.  In view of the need to return the case 
for the other reasons discussed above, the Board believes it 
appropriate to direct action to ascertain her current 
employment status.  If she is no longer gainfully employed, 
then a VA examination should be conducted to ascertain 
whether she is unable to obtain and retain substantially 
gainful employment due to her service-connected disability.

Lastly, the Board also notes that during the pendency of this 
appeal, on January 30, 2008, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
case of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which outlined the notice requirements for an increased-
compensation claim under 38 U.S.C.A. § 5103(a).  It should be 
noted that the present claim for a total rating based on 
individual unemployability can be viewed as a type of 
increased rating claim.  Therefore, it is arguable that the 
judicial holding in Vazquez-Flores is applicable.  Since the 
Board is remanding this case for other matters, it is 
reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice that includes: (1) notification 
that the claimant must provide (or ask 
the Secretary to obtain), medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life; (2) 
at least general notice of any specific 
measurement or testing requirements 
needed for an increased rating if the 
Diagnostic Code contains rating criteria 
that would not be satisfied by 
demonstrating only a general worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily life; 
(3) notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  The RO should take appropriate action 
to locate any VA Vocational 
Rehabilitation file and associate it with 
the veteran's claims file. 

3.  Action should be taken to obtain all 
pertinent medical records from Dr. 
Cochran, and December 2006 records from 
Dr. Fox and Dr. Dhanini/Dhanaini.
  
4.  Appropriate action should be taken to 
ascertain the veteran's current 
employment status. 

5.  If the veteran is no longer employed 
in a substantially gainful occupation, 
then she should be scheduled for a VA 
psychiatric examination.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  After examining the veteran 
and reviewing the claims file, the 
examiner should offer an opinion as to 
whether her service-connected psychiatric 
disability precludes substantially 
gainful employment.   

6.  After compensation of the above and 
any additional development of the 
evidence that the RO may deem necessary, 
the RO should review the record and 
determine if the claim of entitlement to 
a total disability rating based upon 
individual unemployability due to 
service-connected disabilities can be 
granted.  The veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board or further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



